This appeal is prosecuted from a final judgment entered on February 20, 1925. On the 13th day of March, 1925, the trial court heard and overruled appellant's motion for a new trial, to which order appellant excepted and gave notice of appeal. The appeal was perfected, and the case was transferred to this court from the Eastland Court of Civil Appeals, and submitted on February 18, 1926. No briefs by either party have been filed, or tendered in the case in this court. Rule 39 for these courts will therefore be enforced, and the appeal ordered dismissed, as per motion of appellees.